Ltjke, J.
The evidence was conflicting, but the jury, as shown by the verdict, accepted the testimony of the prosecutor, and the verdict has the approval of the trial judge. The several assignments of error upon excerpts from the charge of the court, and the special assignments of error because of the court’s failure to charge as complained of, in the light of the charge when read in its entirety, are without merit. The defendant has had a legal trial, and for no reason pointed out in the record was it error to.overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworlh, J., concur.